Determination of the respondent Police Commissioner dated August 2, 1993, finding petitioners guilty of conduct unbecoming of police officers, and penalizing them 10 vacation days, is unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Lewis Friedman, J.], entered February 24, 1994), dismissed, without costs.
Substantial evidence supports respondent’s finding that petitioners obstructed traffic on the Brooklyn Bridge while off-duty and participating in a Patrolmen’s Benevolent Association demonstration (300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176). The determination that such acts constituted misconduct was based on petitioners’ violation of New York City Department of Transportation Traffic Rules and Regulations (34 RCNY) § 4-12 (o) (1) and § 4-07 (i), which prohibit the use of certain roadways, including the Brooklyn Bridge, by pedestrians unless signs permit such use, not their participation in a political demonstration, and thus did not implicate petitioners’ First Amendment rights (see, Cox v New Hampshire, 312 US 569). We have considered petitioners’ other arguments and find them to be without merit. Concur— Murphy, P. J., Ellerin, Rubin, Tom and Mazzarelli, JJ.